Citation Nr: 1720080	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-09 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a scrotal/groin disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a cervical disorder.

8.  Entitlement to service connection for a jaw disorder.

9.  Entitlement to service connection for a traumatic brain injury (TBI).

10.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1972 to July 1976.  He also had subsequent Reserve service along with periods of active duty with the U.S. Coast Guard from May 1986 to September 1986, from May 1987 to September 1987, and from May 1988 to September 1988.

This matter comes before the Board of Veterans Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in May 2016 at which time the case was remanded to afford the Veteran a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2017.  A transcript of this proceeding has been associated with the claims file.  

While the scrotal/groin issue was originally characterized as a "skin disorder, claimed as scrotal pain," the Board has recharacterized this issue as above based on a review of the record as such more accurately characterizes the claim.    

The issue of entitlement to service connection for a bilateral hip disorder was raised by the record in private medical records received as early as August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, during the January 2017 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a left elbow disorder, a left ankle disorder, a right ankle disorder, a TBI, and a left shoulder disorder.

2.  Resolving all doubt in his favor, a scrotal/groin disorder is related to the Veteran's service.

3.  Resolving all doubt in his favor, a left knee disorder is related to the Veteran's service.

4.  Resolving all doubt in his favor, a low back disorder is related to the Veteran's service.

5.  Resolving all doubt in his favor, a cervical spine disorder is related to the Veteran's service.

6.  Resolving all doubt in his favor, a jaw disorder is related to the Veteran's service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for a left elbow disorder, a left ankle disorder, a right ankle disorder, a TBI, and a left shoulder disorder, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for establishing entitlement to service connection for a scrotal/groin disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for establishing entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for establishing entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for establishing entitlement to service connection for a jaw disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  During the January 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for a left elbow disorder, a left ankle disorder, a right ankle disorder, a TBI, and a left shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  Service Connection Analysis

As the Board's decision to grant service connection for scrotal/groin, left knee, low back, cervical spine, and jaw disorders constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for scrotal/groin, left knee, low back, cervical spine, and jaw disorders.  With regard to the scrotal/groin, the Veteran contends that he experienced groin pain in service which has continued since service.  With regard to the left knee, the Veteran contends that he experienced left knee problems in service and that his current left knee problems have been exacerbated by his lumbar spine disorder.  With regard to the low back, neck, and jaw disorders, the Veteran contends that he experienced injuries to these areas of the body during service and has experienced problems since service.       

Service treatment records show that the Veteran was treated for scrotal/groin, left knee, low back, cervical spine, and jaw problems during his service.  Specifically, an August 1974 record notes intermittent episodes of scrotal pain and January/July 1975 records show treatment for a rash of the groin.  A December 1972 record notes complaints of weakness in the left knee.  A July 1974 record shows complaints of low back pain following an injury with a truck with an impression of contusion of the muscles and a February 1978 record (allegedly during a period of Reserve service) shows complaints of back pain.  A June 1975 record shows trauma to the left side of the skull due to a motorcycle accident and a January 1980 record (allegedly during a period of Reserve service) shows trauma to the left side of the head.  Also, a January 1974 record shows an impression of temporomandibular joint dysfunction (TMJ).  However, the Veteran's June 1976 separation examination as well as October 1978 and June 1984 Reserve examinations show normal a normal genitourinary system, lower extremities, spine as well as "head, face, and neck."

Post-service treatment records show an impression of cervical arthritis as early as October 2001, chronic back pain as early as November 2001, varicocele as early as July 2009, osteoarthritis of the left knee as early as February 2009, and complaints of TMJ dysfunction as early as October 2012.

The Veteran submitted a claim for service connection for the claimed disorders in April 2010.  In connection with this claim the Veteran submitted several statements from his private treating physicians regarding the etiology of his claimed disorders.  Specifically, in a June 2010 private treatment record Dr. R.V.G. noted that the Veteran had multiple areas of osteoarthritic pain and degenerative disc disease in his neck and lumbar spine as well as arthritis in his shoulders.  It was noted that the Veteran was "injured severely as a veteran" and that there was a "likelihood that his current condition is directly related to his military injury" and that it was "at least as likely as not that it is related to his military service."  

In an October 2011 private treatment record from Dr. R.V.G. it was noted that the Veteran had multiple medical problems, including severe degenerative lumbar radiculopathy and osteoarthritis of the right knee, and that the Veteran's symptoms began while he was serving.  According to Dr. R.V.G., "[a]ssessments were done, military records actually obtained, demonstrating that his symptomatology began then and his symptoms were radicular in nature and actually while have worsened over time they were documented while he was serving, at this time has relied on history and physical of a nurse who is examined to refute any claim that he has to military disability which I find incredible but consistent with some of their policies."  Dr. R.V.G. continued that the Veteran had advanced degenerative disc disease in his lumbar spine and that this symptomatology began during his service.  Dr. R.V.G. also wrote that the Veteran had osteoarthritis, particularly in the right knee.  Dr. R.V.G. concluded that the Veteran's "condition began in the military."  

In an October 2012 statement, Dr. R.V.G. noted that the Veteran had osteoarthritis in his neck.  Dr. R.V.G. also wrote that "this condition is more likely than not a direct result of the impact injury to the left temple/mandibular area of his head while on active duty for training while serving his country in the U.S. Marine Corp Reserve."

In an October 2012 statement, Dr. C.D.V. (the Veteran's dentist) noted that he had recently examined the Veteran regarding long term pain and discomfort in the left TMJ area.  The Veteran related that, while on active duty for training in the early 1980s, he was struck in the left facial area by a piece of heavy equipment that was not properly secured.  After that incident, he reported that he experienced some pain and that, occasionally, his jaw would lock up.  Dr. C.D.V.'s examination showed that the left TMJ was not functioning as smoothly and freely as the right TMJ and that the jaw deviated to the left on opening.  The remaining teeth showed excessive wear patterns that would be consistent with a malocclusion that could have resulted from TMJ injury.  After examining the Veteran and taking a detailed history, Dr. C.D.V. felt that it was "completely possible that the injury years ago could have left to TMJ dysfunction leading to pain and malocclusion."  

In a June 2016 statement, Dr. R.V.G. wrote that it was "more likely than not" the Veteran's "osteoarthritis and radicular symptoms to his hips, lumbar, and cervical vertebra" were related to the Veteran's service.  Specifically, it was noted that since the Veteran's in-service back injury in July 1974, there had been several visits to various doctors concerning the Veteran's back but that records prior to 2008 had been destroyed or purged to meet with record storage requirements of these facilities.  Dr. R.V.G. also noted the Veteran's in-service July 1975 motorcycle accident resulting in a stiff neck as well as a January 1980 Reserve injury resulting in a sharp blow to the left side of the Veteran's head and noted that the Veteran had had problems with his jaw and neck since then.  With regard to the groin pain, Dr. R.V.G. wrote that this was undiagnosed for many years until it progressively  degenerated.  In January 2005, there was extreme loss of mobility and very limited range of motion and a March 2006 X-ray showed mild arthritis.  This culminated in a bilateral hip arthroplasty in 2012 and it was noted that "rashes still persist at times as do the vericoseals."  It was noted that arthritis "triggers an irreversible process which leads to the underlying layers to be destroyed."  

Dr. R.V.G. noted that the Veteran was treated for these conditions during his service and that the Veteran had medical records dating back to the early 2000s for some of these concerns.  According to Dr. R.V.G., it would stand to reason that the Veteran sought treatment elsewhere between his service and the early 2000s.  It was also noted that the Veteran was advised by various doctor's offices he had received treatment from this his records were not there and that they were only required to keep records for 7 to 10 years.  With requirements such as these, chronicity cannot be sustained.  Dr. R.V.G. then reiterated that it was more likely than not that the Veteran's issues were connected to injuries he sustained during his service.  

In a February 2017 statement specific to the claimed cervical/jaw disorders, Dr. R.V.G. noted that the Veteran was treated for in-service head injuries in June 1975 and January 1980.  The Veteran was sought medical and dental treatment for a stiff neck, headaches, and jaw problems starting the late summer of 1980 in Chicago, Illinois, but he had no records or memories of who he saw.  Of the physicians and dentists he was able to acquire records from they were in the claims file.  The physicians' offices the Veteran contacted informed him that they no longer had any records older than 7 to 10 years.  During a May 2001 emergency room visit for the neck, left arm, left shoulder, and chest pain, the Veteran was given a cervical spine X-ray and found to have cervical radiculopathy.  This was a condition of cervical spondylosis which was osteoarthritis of the cervical vertebra and related tissue which may cause pressure on the nerve root and paresthesis of the extremities.  This condition is from osteophytes (bone spurs) formed at the vertebra where the nerve roots pass out of the spinal cord canal.  This was a degenerative condition whereby the articular cartilage was damaged in the injury and due to the lack of blood supply to the tissue, heals very slowly.  Due to the inflammation of the cartilage, the bone attempts to heal itself by creating osteophytes, as it grows new bone tissue, it wear away the articular cartilage and applies pressure on the nerves.  This bone growth wears away toe articular cartilage and applies pressure on the nerves.  On less severe head of neck injuries such as a blow to the head, a whiplash or rupture to the intervertebral disc compressing or distorting the spinal cord, pain, weakness or muscle atrophy in the regions of the damaged nerve fiber may occur.  Cause of this type of injury is often trauma to the head or neck.  Dr. R.V.G. also noted the October 2012 statement from Dr. C.D.V. regarding the Veteran's TMJ.  Dr. R.V.G. noted that the Veteran's conditions may take a long time, sometimes years, to become manifest.  As such, after reviewing the Veteran's service records and seeing the Veteran as a patient since 1999, it was his professional opinion that the Veteran's "present physical condition is a result of injuries received in the military."  

In a February 2017 statement specific to the claimed low back disorder, Dr. R.V.G. noted the July 1974 service treatment record regarding a low back injury as well as a February 1978 Reserve record showing treatment for back pain.  It was noted that as the Veteran's symptoms worsened with age, he sought medical attention from civilian medical offices on several occasions.  When he attempted to acquire his medical records from these offices, he found that some of them were no longer in practice and others had no records on him due to record storing policies (7 to 10 years).  Dr. R.V.G. noted that he had seen the Veteran since 1999 and that, since that time, the Veteran had had a chronic back pain issue that had progressively worsened.  It was noted that the Veteran had been diagnosed with degenerative disc disease and arthritis of the back.  In 2008, this condition degenerated to the point where a laminectomy was performed to relieve excessive bone growth in the vertebral foreman (spinal cord canal).  Dr. R.V.G. wrote that the Veteran's in-service July 1974 injury to the low back overextended or stretched the tendons, muscles, and cartilage on the anterior of the lumbar vertebra, while compressing together the muscles, tendons, cartilage, spinous process, and lumbar disc on the posterior side of the vertebra.  With very little nourishment going to the cartilage due to very little blood supply in this tissue, the healing was very slow.  The degeneration resulted when the inflammation in the area injured triggered the irreversible process where the bone creates osteophytes (bone spurs) in an attempt to heal itself.  In doing this, the bone grows into the vertebral foreman (spinal cord canal) and puts pressure on the spinal cord as well as wears away the articular cartilage on the bone surface.  The growth of these osteophytes then placed enough pressure on the Veteran's spine cord that he experienced pain to his lower back as well as to his extremities.  The condition developed to a degree that he required surgery and, in December 2008, a laminectomy was performed on L-3/L-4; L-4/L-5 to relieve pressure and the pain.  According to the Veteran's records, the situation still existed, however not critical at the time.  Dr. R.V.G. noted that osteoarthritis takes a great deal of time to manifest, sometimes many years.  So, after reviewing the Veteran's service treatment records and seeing him as a patient since 1999, it was Dr. R.V.G.'s professional opinion that the Veteran's "present physical condition is a result of the injury he received in the military service."  

In a February 2017 statement specific to groin/scrotal pain, Dr. R.V.G. noted that the Veteran was treated for intermittent groin pain described as "the feeling of being kicked in the testicles" during service in August 1974 and was treated for joint stiffness in February 1976 and March 1976 and unspecified areas of stiffness in August 1975.  The Veteran sough medical attention for his groin pain described as having an ice pick jabbed into the joint in the groin between his legs.  This would occur while walking or bending at the waist.  He attempted to acquire medical records from civilian sources but was told that there were no records on him due to record storing policies (7 to 10 years).  The Veteran's groin pain continued until 2005 at which time his hips suddenly seized, increasing pain and greatly reducing his range of motion.  The condition continued to worsen until he was diagnosed with degenerative osteoarthritis which lateral required a bilateral arthroplasty.  Medical records going back to 1999 to the present time are in the claims file.  Degenerative osteoarthritis is the condition whereby an injury occurs to the cartilage of tendons near a joint.  There is very little nourishment received by this type of tissue due to the lack of blood flow to the injured area so healing is very slow.  The degeneration results when the inflammation in the injured area triggers an irreversible process where the bone creates osteophytes (also known as bone spurs) in an attempt to heal itself.  Osteophytes are tiny bone projections that form over time that scratch and wear the articular cartilage away from the bone.  The articular cartilage is the tissue that covers all bone areas where there are joints or two bones working together.  After enough cartilage is worn away, the joint movement becomes bone to bone.  If allowed to go untreated, the compact bone on the joint begins to completely wear away exposing tiny nerves that become more and more painful.  The process of degenerative osteoarthritis can take many years to manifest.  After reviewing the Veteran's record and seeing him as a patient since 1999, it was Dr. R.V.G.'s professional opinion that the Veteran's present physical condition was the result of injuries received while in service.       

The Veteran was afforded VA dental, genitourinary, and joint examinations in September 2010 and was diagnosed with myocranial facial pain, tinea cruris of the scrotal area by history, degenerative joint disease of the bilateral knees, as well as degenerative disc disease of the cervical and lumbar spine.  No etiology opinion was provided regarding the diagnosed myocranial facial pain.  

With regard to the scrotal/groin disorder, the examiner noted that the Veteran was also diagnosed with varicocele in 2009.  The examiner also noted that the Veteran's service treatment records included a 1974 notation for scrotal pain as well as treatment for rash on the scrotum/tinea in January and July 1975 and opined that the Veteran's scrotal pain was less likely than not caused by or the result of scrotal pain that he was treated for during service.  The rationale for this opinion was that there was documentation of treatment twice for scrotal rash which was likely tinea.  There was no evidence that this was an ongoing problem of significant nature.  The Veteran's separation examination did not list this and the Veteran had examinations done prior to going into the Reserves with no mention of this condition.  There was no evidence of a scrotal varicocele in the Veteran's service treatment records.   

With regard to the knees, the examiner noted the 1972 service treatment record regarding weakness of the left knee as well as the Veteran's subsequent service records and opined that the Veteran bilateral knee condition was not caused by or a result of an in-service injury or condition involving the Veteran's knees.  As rationale for this opinion, the examiner wrote that she could no evidence to support that the knee pain that the Veteran was experiencing was related to the single episode of "weak left knee" that he was seen for during his service.  The examiner further wrote that this did not "appear to be a residual of any other service connected condition."  

With regard to the cervical spine, the examiner noted the 1980 treatment record as well as the Veteran's other service records and opined that the Veteran's cervical spine condition was not caused by or the result of an injury to the Veteran's neck that occurred in 1980.  As rationale for this opinion, the examiner noted that there was no evidence of severe injury to the Veteran as depicted in Dr. R.V.G.'s June 2010 letter.  This letter, according to the examiner, appeared to have been written in support of the Veteran's application for Social Security benefits.  There was no documented evidence of a neck injury in the Veteran's claims file.  He did receive a head injury in 1980 when he was it by the tongue of a piece of equipment he was unhooking from a tractor but the diagnosis was "contusion of the head."  The contusion appeared to be in front of the left ear with discoloration and tenderness.  There was no evidence of residual head or neck injury after the incident.  The Veteran had a normal separation examination in June 1976 and no restriction of any kind on examinations done for entrance into Reserve duty.  

With regard to the lumbar spine, the examiner noted the June 2010 statement from Dr. R.V.G. relating the Veteran's lumbar spine disorder to service as well as the Veteran's service treatment records showing what appeared to be treatment for minor back pain on two separate occasions and opined that the Veteran's lumbar spine disorder was not caused by or a result of the back pain/injury that he was treated for while in service.  As rationale for this opinion, it was noted that there was no supportive evidence to link the Veteran's current back condition to the back pain he was treated for while in service.  There was no evidence he was treated for back pain after separation until 2005 when he developed pain while working with a Hi-Lo vehicle at work.  The Veteran had a normal separation examination and qualified for re-entrance into Reserve duty twice after his active service.  The Veteran had a history of heavy manual labor all of his life, to include working in a furniture factory and as a certified nursing assistant.  As such, the examiner opined that it was more likely than not that the Veteran's current back condition was the result of his strenuous labor in employment through the years.  The VA examiner indicated that she did not agree with the statement submitted by the Veteran's private physician.

During the January 2017 Board hearing, the Veteran testified that he injured his cervical spine and jaw during a June 1975 in-service motorcycle accident and a January 1980 Reserve service accident.  The Veteran indicated that he experienced jaw pain shortly after service but did not seek treatment for his jaw approximately two to three years after his discharge from service as he had difficulty opening his jaw fully.  His first treatment for the neck was in the early 1990s.  With regard to the left knee, the Veteran reported that he was treated for weakness of the left knee on several occasions during his service but was unsure how soon he was treated for the left knee after service.  According to the Veteran, Dr. R.V.G. had told him that his left knee disability could be due to overcompensation of his back disability.  The Veteran also testified that his left knee had bothered him less since his December 2008 back surgery.  With regard to the groin pain, the Veteran testified that, following service, he felt as if someone was jabbing an icepick into his right groin which culminated in needing both hips replaced in 2012.  He reported that, following the 2012 bilateral hip surgery, he no longer experienced groin pain.   

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for scrotal/groin, left knee, low back, cervical spine, and jaw disorders is warranted.  

As an initial matter, the Board finds that the Veteran has current diagnoses of varicocele, degenerative joint disease of the left knee, degenerative disc disease of the cervical and lumbar spine, and TMJ dysfunction.  The Board also notes that the Veteran was treated for scrotal/groin, left knee, low back, cervical spine, and jaw issues during service.  

Furthermore, while the September 2010 VA examiner opined that the Veteran's scrotal/groin, left knee, low back, and cervical spine disorders were not related to his service, these opinions were based solely on the lack of records verifying continuity of symptomatology since service.  Significantly, the June 2016 and February 2017 statements from Dr. R.V.G. note that the Veteran did seek treatment for the claimed disorders shortly following service but that such records had been destroyed due to policies concerning the retention of medical records.  Furthermore, the September 2010 opinion regarding the cervical spine did not consider the June 1975 service treatment record showing trauma to the left side of the skull and only considered the January 1980 Reserve record.

In contrast to the negative September 2010 VA opinions of record, Drs. R.V.G. and C.D.V. reviewed all available service treatment records and, in their respective June 2010, October 2011, October 2012, June 2016, and February 2017 statements, related the Veteran's scrotal/groin, left knee, low back, cervical spine, and jaw disorders to the Veteran's service, and supported such opinions with findings from the Veteran's medical history.  Significantly, Dr. R.V.G. further supported his many detailed opinions with medical knowledge regarding the etiology and development of arthritis.  

While the Veteran testified during the January 2017 Board hearing that his scrotal/groin issue resolved following 2012 surgery for the bilateral hips, the Board notes that the Veteran was found to have varicocele in July/September 2009, less than one year prior to the April 2010 claim for service connection.  As such, this record satisfies the criteria for a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (wherein the Court of Appeals for Veterans Claims found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes).  Also, while there is no detailed direct link between the Veteran's left knee disorder and his service, the above statements suggest a general link between the Veteran's arthritis and his service.  Furthermore, the October 2011 statement suggests that the Veteran's left knee disorder is secondary to his lumbar spine disorder.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that scrotal/groin, left knee, low back, cervical spine, and jaw disorders are related to his service.  Therefore, service connection for such disorders is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

The appeal concerning the issues of entitlement to service connection for a left elbow disorder, a left ankle disorder, a right ankle disorder, a TBI, and a left shoulder disorder is dismissed.

Service connection for a scrotal/groin disorder is granted.  

Service connection for a left knee disorder is granted.  

Service connection for a low back disorder is granted.  

Service connection for a cervical spine disorder is granted.  

Service connection for a jaw disorder is granted.  





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


